 Case 1:21-mc-00002-TFM Document 3 Filed 03/19/21 Page 1 of 1                       PageID #: 8




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 IN RE: JASON CARL DYSON                          )
                                                  )   Bankruptcy Case No. 17-4820
        Debtor,                                   )
                                                  )
                                                  )
 JASON CARL DYSON,                                )
                                                  )
        Plaintiff,                                )   Misc. Act. No. 1:21-mc-002-TFM
                                                  )
 v.                                               )
                                                  )
 NEWREZ, LLC d/b/a SHELLPOINT                     )   Adversary Case. No. 20-1053
 MORTGAGE SERVICING,                              )
                                                  )
        Defendant.                                )

                         MEMORANDUM OPINION AND ORDER

       On February 24, 2021, the Bankruptcy Judge entered a report and recommendation which

recommends the order of reference as to Adversary Proceeding No. 20-1053 be withdrawn. See

Doc. 1-1. On March 2, 2021, the Court notified that parties that any objections should be filed on

or before March 16, 2021. See Doc. 2. No objections were filed.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, the Report and Recommendation of the Bankruptcy Judge is ADOPTED.

Accordingly, the order of reference as to Adversary Proceeding No. 20-1053 is withdrawn.

       DONE and ORDERED this 19th day of March, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
